UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------X
WINDWARD BORA LLC,

                          Plaintiff,
                                                            ORDER ADOPTING R&R
-against-                                                    18-CV-1727 (DRH)(SIL)

THOMAS STERLING, DOTHLYN
STERLING, THE BIG M INC, doing
business as Mandee,

                                    Defendants.
-----------------------------------------------------X

HURLEY, Senior District Judge:

                                             INTRODUCTION

        Presently before the Court is the Report and Recommendation, dated November 8, 2018,

of Magistrate Judge Steven I. Locke recommending that the Court (1) grant Plaintiff Windward

Bora LLC’s (“Plaintiff’s”) motion for default judgment against Defendants; (2) award damages

to Plaintiff in an amount of $104,299.73 for the outstanding principal balance, plus $81,744.30 in

accrued interest, plus per diem interest of $20.70 until judgment is entered, plus post-judgment

interest at the statutory rate; and (3) enter a Judgment of Foreclosure and Sale in a form

substantially similar to the proposed judgment of foreclosure and sale submitted by Plaintiff, but

consistent with the Report and Recommendation. The time to file objections has expired, and no

objections have been filed.

        Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the Report

and Recommendation for clear error, and finding none, now concurs in both its reasoning and its

result. Accordingly, the Court adopts the November 8, 2018 Report and Recommendation of

Judge Locke as if set forth herein. Accordingly,


                                                   Page 1 of 2 
 
        IT IS HEREBY ORDERED that Plaintiff’s motion for default judgment is granted and

Plaintiff is granted principal damages in an amount of $104,299.73, plus $81,744.30 in accrued

interest, plus per diem interest of $20.70 until judgment is entered, plus post-judgment interest

pursuant to 28 U.S.C. § 1961(a). Plaintiff is directed to file an updated Proposed Judgment of

Foreclosure and Sale on or before December 31, 2018, that comports with the Report and

Recommendation and sets forth Susan Ellen Rizos as the referee.1

Dated: Central Islip, N.Y.
       December 19, 2018                                 /s/ Denis R. Hurley
                                                         Denis R. Hurley
                                                         United States District Judge




                                                            
1
   Plaintiff is directed to include Ms. Rizos’ phone number and address in the Proposed Judgment.

                                               Page 2 of 2 
 
